      Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO


JOLEEN YOUNGERS, as Personal
Representative of the Estate of Susana Rojo,
TODD LOPEZ, as Personal Representative of the
Estate of Arnoldo Rojo, and EDUARDO ROJO,
as Next Friend of D.R., a minor,

       Plaintiffs,

v.                                                                No. 1:19-cv-01203-JCH-SCY

ATF TRANSPORT, INC., J.B. HUNT
TRANSPORT, INC., and BENGAL BUILDING
CORP.,

       Defendants,

and

KRISTINA MARTINEZ, as Personal Representative
of Jose Apodaca, Deceased, and JUANA APODACA,
GUSTAVO APODACA, and EVANGELINA
APODACA, individually,

       Intervenor-Plaintiffs,

v.

ATF TRANSPORT, INC., and J.B. HUNT
TRANSPORT, INC.,

       Defendants.



                 MEMORANDUM OPINION AND ORDER OF REMAND

       This matter is before the Court on motions to remand filed by Plaintiffs Joleen Youngers,

as personal representative of the estate of Susana Rojo, Todd Lopez, as personal representative

of the estate of Arnoldo Rojo, and Eduardo Rojo, as next friend of D.R. (Plaintiffs); and

Intervenor-Plaintiffs Kristina Martinez, personal representative of the estate of Jose Apodaca,
        Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 2 of 16




and Juana Apodaca, Gustavo Apodaca and Evangelina Apodaca (Intervenors). See ECF Nos. 8

and 9. In their remand motions, Plaintiffs and Intervenors also moved for attorneys’ fees to

recover costs for time spent litigating against removal. After carefully considering the motions,

briefs, and relevant law, the Court concludes that Plaintiffs’ and Intervenors’ motions to remand

will be granted, but their motions for attorneys’ fees and costs will be denied.

I.       BACKGROUND

         The relevant facts of this case arise from a multi-vehicle accident that tragically killed

four people. On March 24, 2019, Defendant ATF Transportation Inc.’s (ATF) driver, Sean

White, drove a tractor-trailer across the center of an interstate in New Mexico, striking an

oncoming vehicle occupied by Susana and Arnoldo Rojo and their minor daughter D.R. This

collision created another collision with a vehicle occupied by Jose Apodaca, a professional driver

who was operating the vehicle on behalf of his employer, Defendant Bengal Building

Corporation (Bengal). All three vehicles became engulfed in flames. White, Apodaca, Susana

and Arnoldo lost their lives, while D.R. was seriously injured. At the time of the collision, ATF

and White were transporting property for Sigma Corporation (Sigma), who is not a party to this

case.

         On March 28, 2019, Plaintiffs filed suit in the First Judicial District Court of New

Mexico. They contended that Defendant J.B. Hunt Transport, Inc., (J.B. Hunt), “and/or” ATF

“operat[ed] as a motor carrier and were transporting a load” driven by White, and that White was

J.B. Hunt’s and ATF’s employee. ECF No. 1-1, 9. Plaintiffs asserted numerous state law causes

of action against J.B. Hunt and ATF, including negligence, negligence per se, negligent

entrustment, hiring, supervision, training, and retention, and gross negligence. Plaintiffs also

sued Bengal, alleging that its driver, Jose Apodaca, contributed to their injuries by not properly

maintaining control of the Bengal vehicle.
                                                 2
      Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 3 of 16




       On May 29, 2019, Intervenors intervened as plaintiffs. Like the Plaintiffs, the

Intervenors’ complaint-in-intervention against ATF and J.B. Hunt asserted state law causes of

action for various theories of negligence.

       As pre-trial litigation progressed, ownership and operation of the truck driven by White

became a disputed issue. ATF admitted that it operated the truck and that White was its

employee.1 J.B. Hunt, however, denied owning the truck or employing White. J.B. Hunt instead

maintained that it acted as a broker between Sigma and ATF. Pre-trial discovery documents led

Plaintiffs to believe that J.B. Hunt could be liable for negligently brokering the shipment. On

November 20, 2019, Plaintiffs sought permission to amend their complaints to sue J.B. Hunt as a

freight broker. The Intervenors likewise sought to amend their complaint after determining that

J.B. Hunt “may be liable under a broker liability theory or similar theory.” ECF No. 1-1, ¶ 3 at

272. On November 25, 2019, the state court granted the Plaintiffs’ and Intervenors’ request.

Their amended complaints alleged that “in the alternative, to the extent that J B Hunt was acted

in any capacity as a broker,” J.B. Hunt negligently failed to exercise due care in, inter alia,

selecting, hiring, and screening AFT and/or Sean White to transport the shipment. Id. ¶ 32, at

240; id. ¶ 17, at 280 (same).

       In response to the amended complaints, J.B. Hunt removed the case to this Court on

December 23, 2019. Even though the amended complaints assert no federal causes of action, J.B.

Hunt’s removal notice claims that two statutory provisions confer federal jurisdiction, 28 U.S.C.

§ 1331 and 28 U.S.C. § 1441. Section 1441(a) permits the removal of “any civil action brought

in a State court of which the district courts of the United States have original jurisdiction.”


1
 ATF’s original answer described White as its employee, but ATF’s current answer describes
White as an independent contractor. Compare ECF No. 1-1, ¶ 11 at 76 with id. ¶ 11 at 355. The
Court points out this difference but notes that it has no impact on the legal analysis.


                                               3
      Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 4 of 16




Section 1331, the “general federal-question statute,” Michigan v. Bay Mills Indian Cmty., 572

U.S. 782, 787 n. 2 (2014), gives district courts original jurisdiction over “all civil actions arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. According to

J.B. Hunt, the Federal Aviation Administration Authorization Act (FAAAA), which forbids

States to “enact or enforce a law … related to a price, route, or service of any motor carrier … or

any … broker,” 49 U.S.C. § 14501(c)(1), preempts state law causes of action for broker

negligence. ECF No. 1 at 5. J.B. Hunt therefore contends that the Plaintiffs’ and Intervenors’

negligent brokering claims are truly based on federal law even though they are styled as state law

causes of action.

       On January 22, 2020, the Plaintiffs and Intervenors filed motions to remand, which the

Court proceeds to analyze.

II.    STANDARD OF REVIEW

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized

by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013). “Congress has granted

the federal courts removal jurisdiction to hear claims initially brought in state court if the federal

district court could have exercised original jurisdiction.” Garley v. Sandia Corp., 236 F.3d 1200,

1207 (10th Cir. 2001) (citing 28 U.S.C. § 1441(a)). “The party invoking federal jurisdiction has

the burden to establish that it is proper, and there is a presumption against its existence.” Salzer

v. SSM Health Care of Oklahoma Inc., 762 F.3d 1130, 1134 (10th Cir. 2014) (citation and

internal quotation marks omitted). “Removal statutes are to be strictly construed, [ ] and all

doubts are to be resolved against removal.” Fajen v. Found. Reserve Ins. Co., 683 F.2d 331, 333

(10th Cir. 1982) (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 107–09 (1941)).

When assessing a remand motion, the court “must assume all of the facts set forth by plaintiff to



                                                  4
       Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 5 of 16




be true and resolve all uncertainties as to state substantive law in favor of the plaintiff.” Colon v.

Ashby, 314 F. Supp. 3d 116, 120 (D.D.C. 2018) (citations omitted). A district court must remand

a case to state court whenever the district court lacks subject matter jurisdiction over the case.

See 28 U.S.C. § 1447(c) (“[i]f at any time before final judgment it appears that the district court

lacks subject matter jurisdiction, the case shall be remanded.”)

III.    DISCUSSION

        A. Preemption

        1. Legal Framework

        The Court must determine whether this case was properly removed to federal court

because the FAAAA completely preempts Plaintiffs’ and Intervenors’ negligent broker claims

against J.B. Hunt. Sometimes J.B. Hunt says the claims are “expressly” preempted. Other times

it refers to them as “completely” preempted. Compare Notice of Removal at 5 with, Def.’s Resp.,

ECF No. 15, 14-17. However, the doctrines are not the same. Before analyzing the parties’

arguments, it makes sense to first describe some of the preemption doctrines given that the

distinctions between them are important in the context of removal.

        Without diversity jurisdiction, a district court has jurisdiction over cases in which “a

federal question is presented on the face of the plaintiff’s properly pleaded complaint.”

Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Under the well-pleaded complaint rule, if

the federal question does not appear on the face of the plaintiff’s complaint, there is no federal

question jurisdiction. In determining whether a claim “arises under” federal law, courts examine

the well-pleaded allegations of the complaint and ignore potential defenses. Beneficial Nat’l

Bank v. Anderson, 539 U.S. 1, 6 (2003).




                                                  5
      Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 6 of 16




       One exception to the well-pleaded complaint rule is the doctrine of “complete

preemption.” Schmeling v. NORDAM, 97 F.3d 1336, 1339 (10th Cir. 1996). If the state claim is

completely preempted by federal law, that claim is considered a federal claim arising under

federal law. Nicodemus v. Union Pacific Corp., 440 F.3d 1227, 1232 n.4 (10th Cir. 2006).

“When the federal statute completely preempts the state-law cause of action, a claim which

comes within the scope of that action, even if pleaded in terms of state law, is in reality based on

federal law. The claim is then removable under 28 U.S.C. § 1441(b) ....” Anderson, 539 U.S. at

8; see also Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63-64 (1987) (“Congress may so

completely pre-empt a particular area that any civil complaint raising this select group of claims

is necessarily federal in character.”)

        “There are three forms of preemption that are frequently discussed in judicial

decisions—express preemption, conflict preemption, and field preemption.” Devon Energy Prod.

Co., L.P. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1203 n.4 (10th Cir. 2012) (citations

omitted). “[F]ederal statutes can preempt state statutes either by an express statement of

preemption or by implication.” Id. (citation omitted). “Express preemption arises from explicit

preemption language in the statute. Implied preemption includes field preemption or conflict

preemption.” Id.

       Importantly, as a form of “ordinary defensive preemption,” “express preemption cannot

support federal jurisdiction because [the defensive claim] would not appear on the face of a well-

pleaded complaint.” Wurtz v. Rawlings Co., LLC, 761 F.3d 232, 238 (2d Cir. 2014) (citing

Metro. Life Ins. Co., 481 U.S. at 63). “The presence of a federal defense does not make the case

removable, even if the defense is preemption and even if the validity of the preemption defense

is the only issue to be resolved in the case.” Devon Energy, 693 F.3d at n.4 (quoting BLAB T.V.



                                                 6
      Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 7 of 16




of Mobile, Inc. v. Comcast Cable Commc’ns, Inc., 182 F.3d 851, 854 (11th Cir.1999)). Thus,

ordinary preemption “does not render a state-law claim removable to federal court.” Hansen v.

Harper Excavating, Inc., 641 F.3d 1216, 1221 (10th Cir. 2011).

       “On the other hand … complete preemption makes a state-law claim purely a creature of

federal law, and thus removable from state to federal court from the outset.” Devon Energy, 693

F.3d 1195 at n.4 (citations and internal quotation marks omitted); see also Wurtz, 761 F.3d at 238

(in contrast to ordinary preemption, “the so-called complete preemption doctrine, which is

distinct from the three forms of defensive preemption, a plaintiff’s state cause of action [may be

recast] as a federal claim for relief, making [its] removal [by the defendant] proper on the basis

of federal question jurisdiction.”) (quoting Vaden v. Discover Bank, 556 U.S. 49, 61 (2009))

(alterations in original) (internal quotation marks and other citation omitted).

       Complete preemption is a “rare doctrine” that represents an “extraordinary pre-emptive

power.” Devon Energy, 693 F.3d at 1204. Complete preemption occurs only where “a federal

law not only preempts a state law to some degree but also substitutes a federal cause of action for

the state cause of action, thereby manifesting Congress’s intent to permit removal.” Schmeling,

97 F.3d at 1342. The “Supreme Court has warned that complete preemption should not be

‘lightly implied.’” Devon Energy, 693 F.3d at 1205 (quoting Bill Johnson’s Rests., Inc. v. NLRB,

461 U.S. 731, 752 (1983) (Brennan, J., concurring)). The Court has recognized the doctrine in

only three instances: “§ 301 of the Labor Management Relations Act of 1947 (“LMRA”), § 502

of the Employee Retirement Income Security Act of 1974 (“ERISA”), and actions for usury

against national banks under the National Bank Act.” Id. at 1204-05 (citations omitted).

       A claim of complete preemption “demands a two-part analysis: first, we ask whether the

federal regulation at issue preempts the state law relied on by the plaintiff; and second, whether



                                                  7
      Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 8 of 16




Congress intended to allow removal in such [a] case[ ], as manifested by the provision of a

federal cause of action to enforce the [federal] regulation [ ].” Id. at 1205 (alterations in original).

In the Tenth Circuit, district courts should address the second prong first. Id. at 1206.

       If the district court determines that complete preemption does not apply, then the district

court cannot consider the merits of an express preemption defense. Felix v. Lucent Techs., Inc.,

387 F.3d 1146, 1158 (10th Cir. 2004) (“When the doctrine of complete preemption does not

apply … the district court, being without removal jurisdiction, cannot resolve the dispute

regarding preemption.”) (citation omitted); Wurtz, 761 F.3d at 239 (because complete

preemption did not apply “it would be inappropriate to reach the merits of the ordinary express

preemption defense.”) In such a situation, the district court “lacks power to do anything other

than remand to the state court where the preemption issue can be addressed and resolved.” Felix,

387 F.3d at 1158.2

       2. Analysis

       With this background in mind, the Court begins its analysis by examining congressional

intent. The preemptive provision of the FAAAA provides in relevant part:

       [A] State … may not enact or enforce a law, regulation, or other provision having
       the force and effect of law related to a price, route, or service of any motor carrier
       … or any motor private carrier, broker, or freight forwarder with respect to the
       transportation of property.


2
  Another exception to the well-pleaded complaint rule supporting federal jurisdiction occurs
when a state law claim arises under federal law based on the presence of a federal element. See
Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005); Devon Energy,
693 F.3d at 1203-04. The negligence per se counts of the amended complaints referred to several
federal transportation regulations that arguably could present a federal question under Grable.
However, J.B. Hunt says that it “never argued [for] or addressed” this exception, so the Court
likewise does not address whether the amended complaints present a substantial federal question.
ECF No. 34 at 5.



                                                   8
      Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 9 of 16




49 U.S.C. § 14501(c)(1).3 The FAAAA also contains a so-called “safety exception.” That

exception provides that the FAAAA preemption clause “shall not restrict the safety regulatory

authority of a State with respect to motor vehicles[.]” 49 U.S.C. § 14501(c)(2)(A).

       There is no doubt that the preemption clause “expressly” preempts certain state laws. See

California Trucking Ass’n v. Su, 903 F.3d 953, 959–60 (9th Cir. 2018) (“The FAAAA expressly

preempts certain state regulation of intrastate motor carriage.”) (citing 49 U.S.C. § 14501(c)(1)).

Despite the FAAAA’s express preemption provision, “the question remains whether Congress

intended for the [FAAAA] to exert complete preemption.” Tres Lotes LLC v. BNSF Ry. Co., 61

F. Supp. 3d 1213, 1216 (D.N.M. 2014). Answering this question involves examining “whether

Congress intended the federal statutes at issue [to] provide[ ] the exclusive cause of action for the

claim asserted and also set forth procedures and remedies governing that cause of action.”

Christensen v. BNSF Ry. Co., 242 F. Supp. 3d 1186, 1191 (D. Kan. 2017) (quoting Anderson,

539 U.S. at 8) (alteration in original) (internal quotation marks other citation omitted).

       “A federal statute can create a cause of action in one of two ways, either expressly in the

text of the statute, or as a direct implication of that text.” Miller v. Bruenger, 949 F.3d 986, 991

(6th Cir. 2020). J.B. Hunt identifies no provision of the FAAAA that creates a federal cause of

action. Plaintiffs and Intervenors appear to be correct that the FAAAA does not create a federal

cause of action. See City of Rockford v. Raymond, No. 98 C 50353, 1999 WL 218549, at *2
3
 J.B. Hunt occasionally refers to another preemption provision of the FAAAA, 49 U.S.C. §
14501(b). To the extent that J.B. Hunt relies on that provision, it is not applicable. Section
14501(b) “specifically limits its preemptive scope to laws related to ‘intrastate rates, intrastate
routes, or intrastate services of any freight forwarder or broker.’” Lopez v. Amazon Logistics,
Inc., No. 3:19-CV-2424-N, 2020 WL 2065624, at *4 (N.D. Tex. Apr. 28, 2020) (citing §
14501(b)(1) (emphasis in original). No facts in the amended complaints indicate that J.B. Hunt
offered intrastate rates or services or that the work route was intrastate. Section 14501(b) does
not apply.



                                                  9
     Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 10 of 16




(N.D. Ill. Apr. 14, 1999) (“section 14501(c) … contains no detailed, comprehensive civil

enforcement scheme providing exclusive federal remedies,” and noting that “[t]he lack of

specific language creating jurisdiction in the federal courts shows a lack of congressional intent

to make claims under the FAAAA removable to federal court.”); see also Vargas v. Airport

Terminal Servs., Inc., No. CV1910069PARAOX, 2020 WL 614892, at *7 (C.D. Cal. Feb. 7,

2020) (“This [c]ourt has found no circuit or Supreme Court decision that has concluded the

FAAA effects complete preemption on all state law claims within its scope.”); Raaf v. UPS

Ground Freight, Inc., No. 6:18-CV-00976-MC, 2018 WL 4609935, at *3 (D. Or. Sept. 25, 2018)

(“Congress did not manifest an intent to make state law claims preempted by the FAAAA

removable to federal court.”); Surplus African Foods, LLC v. Air France, No.

CR217CV7105SDWCLW, 2017 WL 10664134, at *3 (D.N.J. Nov. 30, 2017), report and

recommendation adopted, No. CV177105SDWCLW, 2017 WL 10664145 (D.N.J. Dec. 18,

2017) (“it is hard to imagine that … the FAAAA occupies one of the few select areas of

complete preemption for purposes of removal.”); Nationwide Freight Sys., Inc. v. Illinois

Commerce Comm’n, No. 12 C 2486, 2012 WL 5906538, at *3 (N.D. Ill. Nov. 26, 2012) (“By its

plain language, § 14501(c) does not create a cause of action.”); Carolina Cas. Ins. Co. v. Tony’s

Towing, Inc., No. CA 11-0299-C, 2011 WL 4402147, at *4 (S.D. Ala. Sept. 22, 2011) (“it is

abundantly clear that section 14501(c) does not create federal question jurisdiction.”) J.B. Hunt

failed to point to an FAAAA provision that vindicates the same interests as – much less

expressly displaces – Plaintiffs’ and Intervenors’ state law claims. Therefore, federal jurisdiction

does not arise from an express statutory cause of action.

       In response to an order for additional briefing on the complete preemption issue, J.B.

Hunt argued for the first time that Congress indicated its preemptive intent impliedly. See Elam



                                                10
      Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 11 of 16




v. Kansas City S. Ry. Co., 635 F.3d 796, 803 (5th Cir. 2011) (“Congress can indicate its

preemptive intent … impliedly through a statute’s ‘structure and purpose.’”) (quoting Altria

Group, Inc. v. Good, 555 U.S. 70 (2008)). A district court must “proceed with caution before

finding that a statute creates an implied cause of action.” Miller, 949 F.3d at 991 (citation

omitted). “Congress’s intent to imply such a claim must be expressed in ‘clear and unambiguous

terms.’” Id. (citations omitted). J.B. Hunt explains that negligent hiring claims against freight

brokers are preempted under 49 U.S.C. § 14501(c)(1) because such claims would frustrate

Congress’s deregulatory intent in enacting the FAAAA. Shifting to the safety exception, J.B.

Hunt explains that “by excluding brokers … Congress impliedly created a federal cause of action

for broker liability.” ECF No. 43 at 3. J.B. Hunt’s premises are as follows:

        The safety exception does not apply to claims against [J.B. Hunt] for its broker
        services because, unlike the preemption provision in Section 14501(c)(1), the
        safety exception … does not address broker services at all. This demonstrates that
        Congress did not … inten[d] to apply the safety exception to brokers like [J.B.
        Hunt]. Instead, Congress demonstrated its intent that such causes of action be
        maintained against brokers exclusively in federal court … while allowing claims
        against motor carriers to persist in state court.

Id. at 5-6, 8.

        J.B. Hunt’s arguments fail to show clear and unambiguous congressional intent to create

an implied cause of action against brokers in federal court. J.B. Hunt cited no authority squarely

supporting its position and its supplemental arguments are in tension with assertions made in its

earlier briefs. J.B. Hunt previously argued that because the FAAAA requires motor carriers – but

not freight brokers – to hold personal liability insurance, see 49 U.S.C. § 13906(a)(1), the

absence of fiscal responsibility requirements imposed on brokers to satisfy tort judgments

indicates that Congress did not intend to make brokers liable for negligent hiring claims. In




                                                11
     Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 12 of 16




contrast, J.B. Hunt now argues that Congress did intend to make brokers liable by impliedly

creating a right of action against them.

        In support of its view, J.B. Hunt cites Loyd v. Salazar, 416 F. Supp. 3d 1290 (W.D. Okla.

2019). That case does not support or endorse J.B. Hunt’s arguments. In Loyd, the court

examined, among other things, whether a negligent hiring claim against a broker fell withing the

two-prongs of the safety exception – i.e. whether the claim (1) constituted an exercise of a

State’s “safety regulatory authority,” and (2) whether such a claim was “with respect to motor

vehicles.” Id. at 1298-99. The court answered no to both. Consequently, the safety exception did

not save from preemption the plaintiff’s negligent brokering claim. Id. at 1230.

        Importantly, Loyd never held the FAAAA impliedly created a cause of action against

brokers. Rather, it held that the FAAAA preempted an analogous state law claim and dismissed

the claim. A judgment of dismissal is hardly evidence of a replacement right of action for

purposes of removal jurisdiction. Moreover, although the district court concluded that a

complaint with similar broker negligence allegations was preempted under federal law, there is a

critical difference in the procedural posture between this case and Loyd. The Loyd court already

had jurisdiction over its case and was addressing only the question of whether there was ordinary

preemption, not whether there was complete preemption. In contrast, the Court’s analysis solely

goes to the question of whether J.B. Hunt may remove to federal court a case that presents only

state law claims under the “rare doctrine” of complete preemption. Devon Energy, 693 F.3d at

1204.

        The absence of an express or implied federal cause of action under the FAAAA leads the

Court to conclude that Congress did not intend for the FAAAA to serve as the basis for removal.

Finally, J.B. Hunt cited no authority establishing that the FAAAA’s statutory structure and



                                                12
     Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 13 of 16




purpose “so pervasively regulate[s] its respective area that it leaves no room for state-law

claims.” Devon Energy, 693 F.3d at 1205. Cf. Aetna Health Inc. v. Davila, 542 U.S. 200, 209

(2004) (explaining how ERISA’s “civil enforcement mechanism is one of those provisions with

such extraordinary pre-emptive power that it converts an ordinary state common law complaint

into one stating a federal claim for purposes of the well-pleaded complaint rule.”) (citation and

internal quotation marks omitted). The opposite appears to be true. See Surplus African Foods,

2017 WL 10664134, at *3 (noting “the abundance of cases where courts have rejected complete

preemption under the FAAAA.”)

       In summary, J.B. Hunt has failed to show an express or implied cause of action under the

FAAAA. Plaintiffs’ and Intervenors’ motions to remand are granted. The Court does not

adjudicate whether the FAAAA preempts the claims against J.B. Hunt. See Felix, 387 F.3d at

1158 (“When the doctrine of complete preemption does not apply … the district court, being

without removal jurisdiction, cannot resolve the dispute regarding preemption.”). The Court

“lacks power to do anything other than remand to the state court where the preemption issue can

be addressed and resolved.” Id.

       B. Attorneys’ Fees and Costs

       Plaintiffs and Intervenors seek an award of fees and expenses under 28 U.S.C. § 1447(c),

which allows the court to “require payment of just costs and any actual expenses, including

attorney fees, incurred as a result of the removal” when remanding a case to state court. “Absent

unusual circumstances, courts may award attorney’s fees under § 1447(c) only where the

removing party lacked an objectively reasonable basis for seeking removal.” Martin v. Franklin

Capital Corp., 546 U.S. 132, 141 (2005). “Conversely, when an objectively reasonable basis

exists, fees should be denied.” Id. Although the district court retains the discretion to depart in



                                                13
     Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 14 of 16




unusual circumstances, its “reasons for departing from the general rule should be faithful to the

purposes of awarding fees under § 1447(c).” Id. (internal quotation marks omitted); see id. at 140

(discussing purposes such as deterring removals sought to prolong litigation and imposing costs

on the opposing party.)

       As in Christensen, a case with legally similar issues, the propriety of J.B. Hunt’s removal

“tempt[ed] the fine line that separates the objectively reasonable from the unreasonable.” 242 F.

Supp. 3d at 1193. The Supreme Court “has emphasized time and again that complete preemption

is rare,” id., and that “[o]nly a few federal statutes [ ] so pervasively regulate their respective

areas that they have complete preemptive force.” Hansen, 641 F.3d at 1221. Therefore, “the

doctrine’s rarity should have sufficed to give a … litigant … serious pause about removing the

case to a federal court.” Christensen, 242 F. Supp. 3d at 1193. Additionally, preemption

“principles are relatively well-settled and clearly expressed by [the Tenth Circuit]” id. and the

Circuit has explained for decades that a federal cause of action is a “prerequisite” to removal in

these circumstances. Schmeling, 97 F.3d at 1343. Given the authorities earlier discussed and

cited, J.B. Hunt was on notice that the FAAAA does not provide complete preemption for

purposes of removal.

       Moreover, J.B. Hunt had two opportunities to correct its position. It filed a surreply

arguing that Plaintiffs supposedly (the emphasis is J.B. Hunt’s), “chose not to address complete

preemption at all, instead electing to argue whether the preemption defense applied and whether

it would provide subject matter jurisdiction,” and called the distinction between ordinary and

complete preemption “irrelevant.” ECF No. 34, 5, 7. Yet this issue is dispositive and decides the

case against J.B. Hunt. In addition, J.B. Hunt did not counter or even discuss cases cited by

Plaintiffs, such as City of Rockford and Surplus African Foods, which alerted J.B. Hunt to the



                                                14
     Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 15 of 16




fact that the FAAAA does not support removal jurisdiction. When the Court requested yet more

briefing on the issue, J.B. Hunt argued for the first time that Congress impliedly created a federal

cause of action against brokers. However, it cited no supporting authority, thereby falling well

below its burden to show that such implied intent be expressed in “clear and unambiguous

terms.” Miller, 949 F.3d at 991. It has been the law for decades that the presence of a cause of

action is a prerequisite to removal under the complete preemption doctrine. Given J.B. Hunt’s

failure to identify any such cause of action, the Court concludes that J.B. Hunt’s removal was

unreasonable.

       However, the Court declines to award fees and costs. J.B. Hunt did point to one removal

case in which the court held that the FAAAA completely preempts negligent brokering claims.

See Gillum v. High Standard, LLC, No. SA-19-CV-1378-XR, 2020 WL 444371, at *6 (W.D.

Tex. Jan. 27, 2020). Gillum’s methodology in reaching that conclusion is foreclosed by Tenth

Circuit precedent. First, the district court treated as “fungible” complete preemption with

ordinary preemption, without noting the difference between the doctrines or discussing the rarity

of complete preemption. Felix, 387 F.3d at 1157. Second, it did not discuss or apply the Tenth

Circuit’s two-part complete preemption framework by identifying whether the FAAAA contains

a federal cause of action, the presence of which is a prerequisite to removal jurisdiction. See

Schmeling, 97 F.3d at 1343; Devon Energy, 693 F.3d at 1205-06. Although the Court rejects

Gillum’s complete preemption conclusion, J.B. Hunt’s citation to this case “nudges [J.B. Hunt’s]

removal back into objectively reasonable territory—but just barely.” Christensen, 242 F. Supp.

3d at 1193. Plaintiffs’ and Intervenors’ motions for attorneys’ fees and costs are denied.




                                                15
      Case 1:19-cv-01203-JCH-SCY Document 46 Filed 09/09/20 Page 16 of 16




IV.    CONCLUSION

       J.B. Hunt improperly removed this case because J.B. Hunt’s assertion of a federal

defense of preemption is insufficient to make this case arise under federal law within the

meaning of 28 U.S.C § 1331. Plaintiffs’ and Intervenors’ motions to remand are therefore

granted, but their motions for attorneys’ fees and costs are denied.

       IT IS THEREFORE ORDERED that Intervenors’ Motion to Remand (ECF No. 8)

and Plaintiffs’ Motion to Remand (ECF No. 9) are GRANTED;

       IT IS FURTHER ORDERED that Plaintiffs’ and Intervenors’ Motions for Attorneys’

Fees and Costs as moved for in their motions to remand (ECF Nos. 8 and 9) are DENIED;

       IT IS FINALLY ORDERED that this case is REMANDED to the First Judicial

District Court of Santa Fe County, New Mexico.

       IT IS SO ORDERED.



                                                 _______________________________________
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                16
